DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mendel et al. (US 9,197,531, Mendel hereafter) in view of Hadzic et al. (US 2004/062278, Hadzic hereafter).
RE claim 1, Mendel discloses a physical layer processing apparatus comprising: at least one physical medium attachment and physical coding sublayer device to receive a packet from multiple lanes of signals and provide the packet (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. An arrival time determiner and time stamp generate determine and insert the arrival time stamp of the assembled packet) and associated recovered clock signal (Figure 2, arrival time determiner and timestamp generator), wherein a start of frame delimiter (SFD) is received from one of the multiple lanes and a time stamp adjuster to: determine a time stamp associated with the received packet (Figure 3, Step 304. Column 7, lines 1-24); adjust the time stamp based on the SFD position within a block of data received on one of the lanes (Figure 3, Step 304. Column 7, lines 1-24) (Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
Mendel does not explicitly disclose adjusting the time stamp based on the phase offset between the recovered clock signal and a system clock signal.
However, Hadzic teaches adjusting the time stamp based on the phase offset between the recovered clock signal and a system clock signal (Paragraphs 26, 69 and 83 as well as claims 23-25, packet inter-arrival times are used to calculate a reconstructed frequency/clock signal. Phase and frequency error can be calculated from such time stamps. This phase error can be used to feed a Phase Locked Loop track changes compared to a reference clock. The reconstructed clock further usable to generate timestamp data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mendel with the teachings of Hadzic since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Specifically, adding yet another method for clock synchronization and time stamp generation to the plurality of adjustment methods already disclosed by Mendel.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 
RE claim 2, Mendel in view of Hadzic discloses the apparatus of claim 1 as set forth above. Note that Mendel further discloses determining a last arriving lane that provides a portion of the packet (Figure 9 step 908).
Mendel does not explicitly disclose wherein to adjust the time stamp based on the phase offset between the recovered clock signal and a system clock, the time stamp adjuster is to: determine a phase offset between the recovered clock signal from the last arriving lane and the system clock signal; and adjust a time stamp of the SFD based on the phase offset.
However, Hadzic teaches wherein to adjust the time stamp based on the phase offset between the recovered clock signal and a system clock, the time stamp adjuster is to: determine a phase offset between the recovered clock signal from the last arriving lane and the system clock signal; and adjust a time stamp of the SFD based on the phase offset (Paragraphs 26, 69 and 83 as well as claims 23-25, packet inter-arrival times are used to calculate a reconstructed frequency/clock signal. Phase and frequency error can be calculated from such time stamps. This phase error can be used to feed a Phase Locked Loop track changes compared to a reference clock. The reconstructed clock further usable to generate timestamp data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mendel with the teachings of Hadzic since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Specifically, adding 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 3, Mendel in view of Hadzic discloses the apparatus of claim 2 as set forth above. Note that Hadzic further teaches a single phase measurement adjustment device for use to determine a phase offset between the system clock signal and recovered clock signals associated with multiple physical medium attachment and physical coding sublayer devices (Paragraphs 26, 69 and 83 as well as claims 23-25, packet inter-arrival times are used to calculate a reconstructed frequency/clock signal. Phase and frequency error can be calculated from such time stamps. This phase error can be used to feed a Phase Locked Loop track changes compared to a reference clock. The reconstructed clock further usable to generate timestamp data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mendel with the teachings of Hadzic since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Specifically, adding yet another method for clock synchronization and time stamp generation to the plurality of adjustment methods already disclosed by Mendel.

RE claim 5, Mendel in view of Hadzic discloses the apparatus of claim 1 as set forth above. Note that Mendel further discloses wherein to adjust the time stamp based on the SFD position within a block of data, the time stamp adjuster is to: determine a position of the SFD within the block of data and adjust the time stamp by a difference from a start of the block to the position of the SFD within the block of data (Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
RE claim 6, Mendel in view of Hadzic discloses the apparatus of claim 1 as set forth above. Note that Mendel further discloses wherein to adjust the time stamp based on the SFD position within a multi-block segment, the time stamp adjuster is to: determine a position of a block that includes the SFD within a multi-block bus output and adjust the time stamp by a difference from a start of the multi-block bus output and the block that includes the SFD (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
RE claim 7, Mendel in view of Hadzic discloses the apparatus of claim 6 as set forth above. Note that Mendel further discloses comprising a bus aligner to indicate a block number of the block that includes the SFD within the multi-block bus output, wherein the time stamp adjuster is to determine the position of the block that includes the SFD within a multi-block bus output based on the block number (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
RE claim 8, Mendel in view of Hadzic discloses the apparatus of claim 1 as set forth above. Note that Mendel further discloses a network interface coupled to one or more of a server, data center, blade, rack, or host computer (Column 12 lines 32-60).
RE claim 9, Mendel teaches a method for adjusting a time stamp of a packet, the method comprising: multiple lanes of signals providing a packet (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers.); determining a last arriving lane from the multiple lanes (Figure 9, step 908); determining a time stamp for the packet based on a start of frame indicator within a lane (Figure 3, Step 304. Column 7, lines 1-24. Also see Figure 9 step 304); providing a parallel combination of data received on the lanes (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers.); and adjusting the time stamp to account for a position of the start of frame indicator in the parallel combination of data (Figures 3 and 9, steps 310-312).
Mendel does not explicitly disclose receiving recovered clock signals from multiple lanes of signals.
However, Hadzic teaches receiving recovered clock signals from multiple lanes of signals (Paragraphs 26, 69 and 83 as well as claims 23-25, packet inter-arrival times are used to calculate a reconstructed frequency/clock signal. Phase and frequency error can be calculated from such time stamps. This phase error can be used to feed a Phase Locked Loop track changes compared to a reference clock. The reconstructed clock further usable to generate timestamp data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mendel with the teachings of Hadzic since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Specifically, adding yet another method for clock synchronization and time stamp generation to the plurality of adjustment methods already disclosed by Mendel.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 10, Mendel in view of Hadzic discloses the method of claim 9 as set forth above. Note that Mendel further discloses providing a parallel combination of data received on the lanes comprises providing the parallel combination to a bus interface and adjusting the time stamp to account for a position of the start of frame indicator in the parallel combination of data comprises adjusting the time stamp to account for a lane number of a lane that includes the start of frame indicator (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
RE claim 11, Mendel in view of Hadzic discloses the method of claim 10 as set forth above. Note that Mendel further discloses providing a lane number indication of a lane that included the start of frame indicator (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
RE claim 12, Mendel in view of Hadzic discloses the method of claim 9 as set forth above. Note that Mendel further discloses wherein the start of frame indicator comprises a start of frame delimiter (SFD) compatible with IEEE 1588-2008 (Column 5, lines 5-6).
RE claim 14, Mendel in view of Hadzic discloses the method of claim 9 as set forth above. Note that Mendel further discloses adjusting the time stamp to account for a position of the start of frame indicator within a block of data (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
RE claim 17, Mendel discloses a system comprising: a computing platform comprising one or more processors and one or more memory devices and a network interface communicatively coupled to the computing platform (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. An arrival time determiner and time stamp generate determine and insert the arrival time stamp of the assembled packet. Further see column 12 lines 32-60), the network interface comprising: an alignment marker checker to determine a last arriving lane among multiple lanes (Figure 9, step 908); a time stamp determination device to determine a time stamp of a received packet from among data received on multiple lanes (Figure 2, arrival time determiner and timestamp generator. Further see Figures 3, 4, 8 and 9); and a time stamp correction device to adjust the time stamp  (Figure 2, arrival time determiner and timestamp generator. Further see Figures 3, 4, 8 and 9) based on one or more of: packet start indicator position within a block of data, packet start position within a multi-block segment, or serializer/de-serializer time (Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet)..
Mendel does not explicitly disclose a clock recovery device to recover a clock signal from a signal received on a lane; and adjusting a time stamp based upon a phase offset between the recovered clock signal and a system clock signal.
However, Hadzic teaches a clock recovery device to recover a clock signal from a signal received on a lane; and adjusting a time stamp based upon a phase offset between the recovered clock signal and a system clock signal (Paragraphs 26, 69 and 83 as well as claims 23-25, packet inter-arrival times are used to calculate a reconstructed frequency/clock signal. Phase and frequency error can be calculated from such time stamps. This phase error can be used to feed a Phase Locked Loop track changes compared to a reference clock. The reconstructed clock further usable to generate timestamp data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mendel with the teachings of Hadzic since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Specifically, adding yet another method for clock synchronization and time stamp generation to the plurality of adjustment methods already disclosed by Mendel.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known 
RE claim 18, Mendel in view of Hadzic discloses the system of claim 17 as set forth above. Note that Mendel further discloses wherein the time stamp determination device is to determine the time stamp based on a start of frame delimiter (SFD) (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
RE claim 19, Mendel in view of Hadzic discloses the system of claim 17 as set forth above. Note that Mendel further discloses wherein to adjust the time stamp based on a packet start position within a multi-block segment, the time stamp correction device is to: determine a position of a block within a multi-block bus output and adjust the time stamp by a difference from a start of the multi-block bus output and a block that includes the packet start indicator (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mendel in view of Hadzic  and further in view of NPL (IEEE 802.3-2018, “IEEE Standard for Ethernet”, published 31 August 2018).
RE claim 16, Mendel in view of Hadzic discloses the method of claim 9 as set forth above. Mendel in view of Hadzic does not explicitly disclose wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018.
However, NPL teaches wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018 (The entirety of the NPL. It is itself the standard for Ethernet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Specifically, applying a known specification in order to ensure interoperability with other networks based upon said standard. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Allowable Subject Matter
Claims 4, 13, 15 and 20 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 4, prior arts do not explicitly disclose, teach or suggest a multiplexer to select a recovered clock signal from multiple physical medium attachment and physical coding sublayer devices based on a last arriving lane.
RE claim 13, prior arts do not explicitly disclose, teach or suggest selecting a recovered clock signal based on the last arriving lane and adjusting the time stamp to reduce phase offset between a system clock signal and the selected recovered clock signal associated with the last arriving lane.
RE claim 15, prior arts do not explicitly disclose, teach or suggest selecting a recovered clock signal based on the last arriving lane and adjusting the time stamp to account for serializer/de-serializer time delay for the last arriving lane.
RE claim 20, prior arts do not explicitly disclose, teach or suggest wherein the adjusted time stamp is to provide sub-nanosecond time stamp accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461